


Exhibit 10.1




 


SECOND LIMITED WAIVER TO CREDIT AGREEMENT


This Second Limited Waiver (“Agreement”) to Credit Agreement is entered into as
of December 14, 2012 (the “Second Limited Waiver Effective Date”), by and among
DIAL GLOBAL, INC. (f/k/a WESTWOOD ONE, INC.), a Delaware corporation (the
“Borrower”), and the Lenders party hereto.
RECITALS
WHEREAS, reference is made to that certain Credit Agreement, dated as of
October 21, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used but not defined
herein have the meanings given to such terms in the Credit Agreement), by and
among the Borrower, the Lenders, the L/C Issuers, General Electric Capital
Corporation, as administrative agent and collateral agent for the Lenders and
the L/C Issuers (in such capacity, and together with its successors and
permitted assigns, the “Administrative Agent”), and ING Capital LLC, as
syndication agent;
WHEREAS, the Borrower and the Lenders, entered into that certain Second
Amendment and Limited Waiver to Credit Agreement, dated as of November 15, 2012
(the “Second Amendment”) to waive certain “Anticipated Defaults” (as defined in
the Second Amendment);
WHEREAS, the Borrower has informed the Administrative Agent and the Lenders that
it may fail to comply with the covenants set forth in Sections 5.1 and 5.2 of
the Credit Agreement and the Second Lien Credit Agreement with respect to the
Fiscal Quarter ending December 31, 2012, which non-compliance would give rise to
Events of Default under Sections 9.1(c) and 9.1(d) of the Credit Agreement as of
December 31, 2012 (together with the aforementioned “Anticipated Defaults”, the
“Specified Defaults”);
WHEREAS, pursuant to the Second Amendment, the Lenders agreed to waive the
Anticipated Defaults through December 14, 2012 upon the terms and subject to the
conditions set forth therein (the “Initial Waiver Period”);
WHEREAS, the Lenders have agreed to extend the Initial Waiver Period and thereby
temporarily waive the Specified Defaults, upon the terms and subject to the
conditions set forth herein and in the Credit Agreement as amended hereby;
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
Section 1.Section References. Unless otherwise expressly stated herein, all
Section references herein shall refer to Sections of the Credit Agreement.


Section 2.Limited Waiver.



--------------------------------------------------------------------------------




2.1    Solely during the Waiver Period (as defined below) and not at any other
time, the Lenders hereby agree to temporarily waive the Specified Defaults and
the right to accelerate the Obligations as a result thereof. During the Waiver
Period, the Specified Defaults shall be deemed not to have occurred or be
continuing, and the Administrative Agent and the Lenders shall have no right to
enforce rights or exercise remedies with respect to the Specified Defaults. The
waivers provided pursuant to the terms of this Agreement shall automatically and
without further action or notice by any party expire on the Limited Waiver
Termination Date (as defined below).
2.2    No waiver provided herein shall remain in effect after the Limited Waiver
Termination Date. Upon the Limited Waiver Termination Date, (i) the Anticipated
Defaults shall be deemed to be Events of Default in full force and effect,
having occurred as of September 30, 2012 and continuing uninterrupted thereafter
and (ii) all other Specified Defaults shall be deemed to be Events of Default in
full force and effect, having occurred as of December 31, 2012 and continuing
uninterrupted thereafter, in each case of clauses (i) and (ii), for all
purposes, including, without limitation, for purposes of calculating and
charging default interest under Section 2.9(c) of the Credit Agreement, and the
Administrative Agent and the Lenders shall retain all of the rights and remedies
related thereto. This Agreement shall not have the effect of tolling or
extending any applicable cure period beyond the period that would have applied
absent this Agreement. Nothing in this Agreement shall be deemed to constitute a
waiver by the Administrative Agent or the Lenders of any Default, whether now
existing or hereafter arising, or of any right or remedy the Administrative
Agent or the Lenders may have under any of the Loan Documents or applicable law,
except to the extent expressly set forth herein, nor shall the Lenders'
execution and delivery of this Agreement establish a course of dealing among the
Lenders and the Borrower or in any way obligate the Lenders to hereafter provide
any further waiver of any kind, to provide any further time prior to the
enforcement of their rights or to provide any other financial accommodations to
or on behalf of the Borrower or any other Loan Party.
2.3    Notwithstanding anything to the contrary herein, the Lenders do not now
waive, nor do they agree that they will waive in the future, any further Default
or Event of Default. Neither this Agreement nor any course of dealing or delay
or failure of the Lenders in exercising any right, remedy, power or privilege
under or in connection with any Event of Default shall affect any other or
future exercise thereof or the existence of any other right, remedy, power or
privilege, except to the extent expressly set forth herein; nor shall any single
or partial exercise of any such right, remedy, power or privilege or any
abandonment or discontinuance of the steps to enforce any such right, remedy,
power or privilege (pursuant to this Agreement or otherwise) preclude any
further exercise thereof or of any other right, remedy, power or privilege,
except to the extent expressly set forth herein.
For the purposes hereof,
“Limited Waiver Termination Date” means the earlier to occur of:
(i) 5:00 p.m. (New York city time) on Tuesday, January 15, 2013; or

2

--------------------------------------------------------------------------------




(ii) the date on which a Limited Waiver Termination Event occurs.
“Limited Waiver Termination Event” means any of the following:
(i) the occurrence of any Event of Default or Default (other than the Specified
Defaults), including, without limitation, an Event of Default arising upon any
failure by the Borrower to make the scheduled amortization payment in the amount
of $968,750, in cash, to the Administrative Agent for the benefit of the Lenders
on December 31, 2012;
(ii) any representation or warranty made by any Loan Party in connection with
this Agreement shall prove to be false in any material respect (but in all
respects if such representation is qualified by “material” or “Material Adverse
Effect”) as of the date when made;
(iii) the failure of any Loan Party to comply with any term, condition or
covenant set forth in this Agreement; or
(iv) the expiration of the “Waiver Period” under and as defined in the Second
Lien Limited Waiver (defined below).
“Waiver Period” means the period beginning on the Second Amendment Effective
Date and ending on the Limited Waiver Termination Date.
Section 3.Conditions Precedent. The effectiveness of this Agreement is subject
to the following conditions precedent:


3.1    The Administrative Agent shall have received each of the following:
(a)    Agreement. This Agreement, duly executed and delivered by each Loan Party
and the Required Lenders;
(b)    Second Lien Waiver. (i) A copy of the amendment and waiver to the Second
Lien Credit Agreement entered into by the Loan Parties and the Required Lenders
(as defined in the Second Lien Credit Agreement) in the form attached hereto as
Exhibit A (the “Second Lien Limited Waiver”) and (ii) evidence satisfactory to
the Administrative Agent that such waiver has been executed and delivered and is
in full force and effect on or prior to the Second Limited Waiver Effective
Date; and
(c)    Intercreditor Amendment. An amendment to the Intercreditor Agreement in
substantially the form attached hereto as Exhibit B, which shall have been duly
executed and delivered by the parties thereto.

3

--------------------------------------------------------------------------------






3.2    The Borrower shall pay all reasonable and documented accrued and unpaid
fees and expenses through the Second Limited Waiver Effective Date of the CDG
Group, LLC and Sidley Austin LLP that have been requested pursuant to an invoice
delivered to the Chief Financial Officer of the Borrower prior to the Second
Limited Waiver Effective Date.
Section 4.Representations and Warranties; Reaffirmation of Grant. Each Loan
Party hereby represents and warrants to the Administrative Agent and the Lenders
that, as of the Second Limited Waiver Effective Date immediately after giving
effect to this Agreement, (a) all representations and warranties of the Loan
Parties set forth in the Credit Agreement and in any other Loan Document
(provided that Section 4.5 shall be tested with reference to the Second
Amendment Effective Date instead of December 31, 2010 and shall exclude any
Material Adverse Effect based on facts disclosed in writing to the
Administrative Agent or a representative previously designated by the Lenders to
receive such material (the “Lender Designee”) prior to the Second Limited Waiver
Effective Date and, further, provided that Section 4.6 of the Credit Agreement
is excluded) are true and correct in all material respects (but in all respects
if such representation or warranty is qualified by “material” or “Material
Adverse Effect”) on and as of the Second Limited Waiver Effective Date to the
same extent as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”) on and as of such earlier
date, (b) no Default or Event of Default has occurred and is continuing, (c) the
Credit Agreement (as amended by this Agreement) and all other Loan Documents are
and remain legally valid, binding obligations of the Loan Parties, enforceable
against each such Loan Party in accordance with their respective terms, except
as may be limited by bankruptcy, insolvency, reorganization, moratorium or
similar laws relating to or limiting creditors' rights generally or by equitable
principles relating to enforceability, (d) each of the Loan Documents to which
such Loan Party is a party pursuant to which a Lien has been granted in favor of
the Administrative Agent and all of the Collateral described therein do and
shall continue to secure the payment of all Obligations as set forth in such
respective Loan Documents and (e) all contracts that generated more than 5% of
the consolidated total revenue of the Borrower and its Subsidiaries for the four
quarter period ending on September 30, 2012 have been provided to the
Administrative Agent. Each Loan Party that is a party to the Guaranty and
Security Agreement or any of the Loan Documents pursuant to which a Lien has
been granted in favor of the Administrative Agent hereby reaffirms its grant of
a security interest in the Collateral to the Administrative Agent for the
ratable benefit of the Secured Parties, as collateral security for the prompt
and complete payment and performance when due of the Obligations.


Section 5.Release; Covenants; Acknowledgement


5.1    Each Loan Party hereby absolutely and unconditionally releases and
forever discharges the Administrative Agent, each L/C Issuer, each Lender and
each of their respective Related Persons (each a “Released Party”), from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which any Loan Party has had, now has or

4

--------------------------------------------------------------------------------




has made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever in connection with the Credit
Agreement arising from the beginning of time to and including the Second Limited
Waiver Effective Date, whether such claims, demands and causes of action are
matured or unmatured or known or unknown. It is the intention of each Loan Party
in providing this release that the same shall be effective as a bar to each and
every claim, demand and cause of action specified in the immediately preceding
sentence. Each Loan Party acknowledges that it may hereafter discover facts
different from or in addition to those now known or believed to be true with
respect to such claims, demands, or causes of action and agree that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts. Each Loan Party understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.
5.2    Each Loan Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Loan Party pursuant to the above release. If any Loan Party or any of their
successors, assigns or other legal representatives violates the foregoing
covenant, each Loan Party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys' fees and costs incurred by such Released Party as a result of such
violation.
5.3    Each Loan Party represents and warrants that, to its knowledge, there are
no liabilities, claims, suits, debts, liens, losses, causes of action, demands,
rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, which any Loan Party may have
or claim to have against any Released Party arising with respect to the
Obligations, the Credit Agreement, this Agreement or any other Loan Document.
5.4    Each Released Party agrees that nothing set forth in this Section 5 is
intended to, nor shall anything set forth in this Section 5 be construed to,
terminate any contractual obligations of the Released Parties to the Loan
Parties under the Credit Agreement or the other Loan Documents, which shall
remain in full force and effect.
5.5    Members of management and any financial advisor of any Loan Party will be
reasonably available to the Lenders and their advisors on reasonable advance
notice and subject to customary confidentiality arrangements to discuss the
operations, prospects, and financial status of the Loan Parties in a manner
reasonably satisfactory to the Lenders and the Lender Designee. The Borrower
shall (a) conduct onsite in-person weekly meetings with the Lender Designee and
representatives separately designated by the Second Lien Lenders (collectively
with the Lender Designee, the “Lender Designees”) and provide such Lender
Designees with daily access to the Chief Executive Officer and Chief Financial
Officer of the Borrower on reasonable notice and (b) provide the Administrative
Agent with reasonably detailed weekly updates regarding the Borrower's progress
on strategic alternatives and restructuring initiatives.

5

--------------------------------------------------------------------------------




Any failure to comply with any provision of this Section 5.5 shall constitute an
immediate Limited Waiver Termination Event.
Section 6.Survival. All representations and warranties made in this Agreement or
any other Loan Document shall survive the execution and delivery of this
Agreement, and no investigation by the Administrative Agent or the Lenders shall
affect the representations and warranties or the right of the Administrative
Agent and the Lenders to rely upon them.
 
Section 7.Costs and Expenses of the Administrative Agent. The Borrower shall pay
on demand all reasonable out-of-pocket and documented costs and expenses of the
Administrative Agent (including the reasonable fees, costs and expenses of
counsel to the Administrative Agent incurred in connection with the preparation,
execution and delivery of this Agreement). The Borrower shall continue to pay
the fees and expenses of the CDG Group, LLC in accordance with the Engagement
Letter, dated as of October 26, 2012, between the CDG Group, LLC and Sidley
Austin LLP.


Section 8.Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE STATE
OF NEW YORK.


Section 9.Execution. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier (or electronic
mail (in PDF format)) shall be effective as delivery of a manually executed
counterpart of this Agreement.


Section 10.Limited Effect. This Agreement relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights,
claims or remedies any Lender may have under the Credit Agreement or under any
other Loan Document (except as expressly set forth herein) or under applicable
law, and shall not be considered to create a course of dealing or to otherwise
obligate in any respect any Lender to execute similar or other amendments or
grant any waivers under the same or similar or other circumstances in the
future.


Section 11.Ratification by Guarantors; Other Matters.


11.1 Ratification by Guarantors. Each of the Guarantors acknowledges that its
consent to this Agreement is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Agreement and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Agreement, such
Guarantor's guaranty under the Guaranty and Security Agreement shall remain in
full force and effect without modification thereto and (ii) nothing herein shall
in any way limit any of the terms or provisions of such Guarantor's guaranty or
any other Loan

6

--------------------------------------------------------------------------------




Document executed by such Guarantor (as the same may be amended from time to
time), all of which are hereby ratified, confirmed and affirmed in all respects.
Each of the Guarantors hereby agrees and acknowledges that no other agreement,
instrument, consent or document shall be required to give effect to this
section. Each of the Guarantors hereby further acknowledges that the Borrower,
the Administrative Agent and any Lender may from time to time enter into any
further amendments, modifications, terminations and/or waivers of any provisions
of the Loan Documents without notice to or consent from such Guarantor and
without affecting the validity or enforceability of such Guarantor's guaranty or
giving rise to any reduction, limitation, impairment, discharge or termination
of such Guarantor's guaranty.


11.2 Other Matters. The Borrower shall (a) deliver (i) a draft proposed a budget
for the 2013 calendar year in form, scope and substance acceptable to the
Required Lenders in their reasonable discretion, which shall include a monthly
income statement, balance sheet and cash flow statement, in each case
incorporating revised major contracts terms, revised sales compensation,
restructuring costs, and other cost savings and (ii) forecasted quarterly income
statements, balance sheet and cash flow statements through the term of the
Facilities, in form, scope and substance acceptable to the Required Lenders in
their reasonable discretion, in each case, no later than January 4, 2013,
including a detailed set of assumptions on which such initial budget and
forecast are based, (b) not modify or amend any of its material agreements in a
manner materially adverse to the Borrower, taken as a whole with respect to each
such agreement, and (c) provide a weekly analysis of upfront sales on an
account-level basis to the Lender Designees for their eyes only, provided that
the Lender Designees may prepare and deliver to the Lenders and Second Lien
Lenders a high level summary thereof provided that such summary shall have been
previously reviewed by, and shall be in form and substance reasonably acceptable
to, the Borrower. Any failure to comply with the foregoing provisions of this
Section 11.2 shall constitute an immediate Limited Waiver Termination Event. In
addition to the foregoing, on or before January 4, 2013, the Borrower will
retain a financial professional acceptable to the Borrower and the Required
Lenders, pursuant to terms of engagement that are also acceptable to the
Borrower and the Required Lenders (such professional retained on such engagement
terms, a “Required Professional”), to (i) assist the Borrower in any
restructuring transaction and (ii) assume a senior management role for the
Borrower.  In connection with such engagement, such financial professional shall
be permitted to participate in restructuring discussions and meetings and to
communicate with all of the parties engaged in the restructuring process.  Such
financial professional shall report directly to the Board of Directors of the
Borrower. For the avoidance of doubt, (i) the Borrower's failure to retain a
Required Professional by January 4, 2013 for any reason shall constitute a
Limited Waiver Termination Event and (ii) the sole remedies available to the
Lenders as a consequence of the Borrower's failure to retain a Required
Professional by January 4, 2013 for any reason shall be those remedies available
to the Lenders under the Loan Documents as a consequence of the occurrence of a
Limited Waiver Termination Event.

7

--------------------------------------------------------------------------------






Section 12.     Amendment to Intercreditor Agreement. The Lenders hereby
authorize and direct the Administrative Agent to enter into an amendment to the
Intercreditor Agreement in substantially the form attached hereto as Exhibit B.




[signature pages follow]









8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.


DIAL GLOBAL, INC. (f/k/a WESTWOOD ONE, INC.),
as Borrower
 


By:    /S/ SPENCER BROWN                    
Name: Spencer Brown
Title: Chief Executive Officer




WESTWOOD ONE PROPERTIES, INC.,
WESTWOOD ONE STATIONS - NYC, INC.,
WESTWOOD ONE RADIO, INC.,
WESTWOOD ONE RADIO NETWORKS, INC.,
WESTWOOD NATIONAL RADIO CORPORATION,
VERGE MEDIA COMPANIES, LLC,
VERGE MEDIA GROUP HOLDINGS, INC,.
VERGE MEDIA INTERMEDIATE HOLDINGS, INC.,
VERGE MEDIA, INC.,
VERGE MEDIA SOLUTIONS, LLC,
EXCELSIOR RADIO NETWORKS, LLC,
EXBT, LLC,
DIAL COMMUNICATIONS GLOBAL MEDIA, LLC,
EXCELSIOR NETWORK GROUP, LLC,
RDG EXCELSIOR HOLDINGS, LLC,
EXCELSIORTM, INC.,
EXCELSIOR MEDIA NETWORKS, LLC,
JPN, LLC,
EXCELSIOR RADIO NETWORK VENTURES, LLC,
EXCELSIOR RADIO HOLDINGS, LLC,
EXCELSIOR MEDIAAMERICA, INC.,
DG RADIO NETWORKS, LLC,
AMERICAN COMEDY NETWORK, LLC, and
GORADIO, LLC,
as Guarantors




By:    /S/ SPENCER BROWN                    
    Name: Spencer Brown     
Title: Chief Executive Officer





--------------------------------------------------------------------------------




GENERAL ELECTRIC CAPITAL CORPORATION, as a Lender




By:    /S/ Ellen D. Weaver    
Name: Ellen D. Weaver
Title: Duly Authorized Signatory



--------------------------------------------------------------------------------




Fortress Credit Opportunities I LP, as a Lender
By: Fortress Credit Opportunities I GP LLC, its general partner


By: /S/ CONSTANTINE M. DAKOLIAS
Name: Constantine M. Dakolias
Title: President




Fortress Credit Funding III LP, as a Lender
By: Fortress Credit Funding III GP LLC, its general partner


By: /S/ CONSTANTINE M. DAKOLIAS            
Name: Constantine M. Dakolias
Title: President




Fortress Credit Funding IV LP, as a Lender
By: Fortress Credit Funding IV GP LLC, its general partner


By: /S/ CONSTANTINE M. DAKOLIAS
Name: Constantine M. Dakolias
Title: President




Fortress Credit Investments I LTD, as a Lender
                    
By: /S/ CONSTANTINE M. DAKOLIAS
Name: Constantine M. Dakolias
Title: President





--------------------------------------------------------------------------------






Fortress Credit Investments II LTD, as a Lender
                    
By: /S/ CONSTANTINE M. DAKOLIAS
Name: Constantine M. Dakolias
Title: President




Pangaea CLO 2007-1 LTD.
By: Pangaea CLO Management, LLC as Collateral Manager


By: /S/ CONSTANTINE M. DAKOLIAS
Name: Constantine M. Dakolias
Title: President




Sargas CLO 1 LTD.
By: Sargas Asset Management, LLC, as Portfolio Manager


By: /S/ CONSTANTINE M. DAKOLIAS
Name: Constantine M. Dakolias
Title: President



--------------------------------------------------------------------------------




ING Capital LLC, as a Lender




By:    /S/ STEPHEN M. NETTLER
Name: Stephen M. Nettler    
Title:    Managing Director







--------------------------------------------------------------------------------




HERCULES TECHNOLOGY II, L.P., as a Lender

By:    Hercules Technology SBIC Management, LLC, its
General Partner


By:    Hercules Technology Growth Capital, Inc., its
Manager


By:    /S/ K. NICHOLAS MARTITSCH    
    Name: K. Nicholas Martitsch    
Title: Associate General Counsel






HERCULES TECHNOLOGY III, L.P., as a Lender

By:    Hercules Technology SBIC Management, LLC, its
General Partner


By:    Hercules Technology Growth Capital, Inc., its
Manager


By:    /S/ K. NICHOLAS MARTITSCH    
    Name: K. Nicholas Martitsch    
Title: Associate General Counsel





--------------------------------------------------------------------------------




Special Situations Group, Inc., as a Lender




By:    /S/ ALBERT DOMBROWSKI     
Name: Albert Dombrowski
Title:    Authorized Signatory







--------------------------------------------------------------------------------




Royal Bank of Canada, as a Lender




By:    /S/ LESLIE P. VOWELL     
Name: Leslie P. Vowell    
Title:    Attorney-in-Fact





--------------------------------------------------------------------------------




Global Leveraged Capital Credit Opportunity Fund I, as Lender

Global Leveraged Capital Management, LLC, as Collateral Manager




By:    /S/ AVIN DWIVEDY     
Name: Avin Dwivedy    
Title:    Principal



--------------------------------------------------------------------------------




Dated December 14, 2012


WhiteHorse IV Ltd.


By: WhiteHorse Capital Partners, L.P.


Title: Investment Manager


By: WhiteRock Asset Advisors, LLC
    
Title: General Partner


as a Lender
        
By:    /S/ JAY CARVELL     
    Name: Jay Carvell        
Title:    Authorized Signatory







--------------------------------------------------------------------------------






EXHIBIT A
Second Lien Limited Waiver
(Attached)



--------------------------------------------------------------------------------




THIRD AMENDMENT AND LIMITED WAIVER TO SECOND LIEN CREDIT AGREEMENT


This Third Amendment and Limited Waiver (“Agreement”) to Second Lien Credit
Agreement is entered into as of December 14, 2012 (the “Third Amendment
Effective Date”), by and among DIAL GLOBAL, INC. (f/k/a WESTWOOD ONE, INC.), a
Delaware corporation (the “Borrower”), and the Lenders party hereto.
RECITALS
WHEREAS, reference is made to that certain Second Lien Credit Agreement, dated
as of October 21, 2011 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”; capitalized terms used but not
defined herein have the meanings given to such terms in the Credit Agreement),
by and among the Borrower, the Lenders, Cortland Capital Market Services, LLC,
as administrative agent and collateral agent for the Lenders (in such capacity,
and together with its successors and permitted assigns, the “Administrative
Agent”), and Macquarie Capital (USA) Inc., as syndication agent (in such
capacity, and together with its successors and permitted assigns, the
“Syndication Agent”);
WHEREAS, the Borrower, the Lenders, and the Sponsor entered into that certain
Second Amendment and Limited Waiver to Second Lien Credit Agreement, dated as of
November 15, 2012 (the “Second Amendment”) to waive certain “Anticipated
Defaults” (as defined in the Second Amendment);
WHEREAS, the Borrower has informed the Syndication Agent and the Lenders that it
may fail to comply with the covenants set forth in Sections 5.1 and 5.2 of the
Credit Agreement and the First Lien Credit Agreement with respect to the Fiscal
Quarter ending December 31, 2012, which non-compliance would give rise to Events
of Default under Sections 9.1(c) and 9.1(d) of the Credit Agreement as of
December 31, 2012 (together with the aforementioned “Anticipated Defaults”, the
“Specified Defaults”);
WHEREAS, pursuant to the Second Amendment, the Lenders agreed to waive the
Anticipated Defaults through December 14, 2012 upon the terms and subject to the
conditions set forth therein (the “Initial Waiver Period”);
WHEREAS, the Lenders have agreed to extend the Initial Waiver Period and thereby
temporarily waive the Specified Defaults, upon the terms and subject to the
conditions set forth herein and in the Credit Agreement as amended hereby;
NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:
Section 1.Section References. Unless otherwise expressly stated herein, all
Section references herein shall refer to Sections of the Credit Agreement.



--------------------------------------------------------------------------------




Section 2.Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement is
hereby amended as of the Third Amendment Effective Date as follows:


2.1    Section 1.1 of the Credit Agreement is hereby amended by adding the
following definitions in the appropriate alphabetical order:
“Limited Waiver Termination Date” has the meaning specified in the Third
Amendment.
“Third Amendment” means that certain Third Amendment and Limited Waiver to the
Credit Agreement dated as of December 14, 2012, by and among the Borrower and
the Lenders party thereto.
Section 3.Limited Waiver.


3.1    Solely during the Waiver Period (as defined below) and not at any other
time, the Lenders hereby agree to temporarily waive the Specified Defaults and
the right to accelerate the Obligations as a result thereof. During the Waiver
Period, the Specified Defaults shall be deemed not to have occurred or be
continuing, and the Administrative Agent and the Lenders shall have no right to
enforce rights or exercise remedies with respect to the Specified Defaults. The
waivers provided pursuant to the terms of this Agreement shall automatically and
without further action or notice by any party expire on the Limited Waiver
Termination Date (as defined below).
3.2    No waiver provided herein shall remain in effect after the Limited Waiver
Termination Date. Upon the Limited Waiver Termination Date, (i) the Anticipated
Defaults shall be deemed to be Events of Default in full force and effect,
having occurred as of September 30, 2012 and continuing uninterrupted
thereafter, and (ii) all other Specified Defaults shall be deemed to be Events
of Default in full force and effect, having occurred as of December 31, 2012 and
continuing uninterrupted thereafter, in each case of clauses (i) and (ii), for
all purposes, including, without limitation, for purposes of calculating and
charging default interest under Section 2.9(c) of the Credit Agreement, and the
Administrative Agent and the Lenders shall retain all of the rights and remedies
related thereto. This Agreement shall not have the effect of tolling or
extending any applicable cure period beyond the period that would have applied
absent this Agreement. Nothing in this Agreement shall be deemed to constitute a
waiver by the Administrative Agent or the Lenders of any Default, whether now
existing or hereafter arising, or of any right or remedy the Administrative
Agent or the Lenders may have under any of the Loan Documents or applicable law,
except to the extent expressly set forth herein, nor shall the Lenders'
execution and delivery of this Agreement establish a course of dealing among the
Lenders and the Borrower or in any way obligate the Lenders to hereafter provide
any further waiver of any kind, to provide any further time prior to the
enforcement of their rights or to provide any other financial accommodations to
or on behalf of the Borrower or any other Loan Party.



--------------------------------------------------------------------------------




3.3    Notwithstanding anything to the contrary herein, the Lenders do not now
waive, nor do they agree that they will waive in the future, any further Default
or Event of Default. Neither this Agreement nor any course of dealing or delay
or failure of the Lenders in exercising any right, remedy, power or privilege
under or in connection with any Event of Default shall affect any other or
future exercise thereof or the existence of any other right, remedy, power or
privilege, except to the extent expressly set forth herein; nor shall any single
or partial exercise of any such right, remedy, power or privilege or any
abandonment or discontinuance of the steps to enforce any such right, remedy,
power or privilege (pursuant to this Agreement or otherwise) preclude any
further exercise thereof or of any other right, remedy, power or privilege,
except to the extent expressly set forth herein.
For the purposes hereof,
“Limited Waiver Termination Date” means the earlier to occur of:
(i) 5:00 p.m. (New York city time) on Tuesday, January 15, 2013; or
(ii) the date on which a Limited Waiver Termination Event occurs.
“Limited Waiver Termination Event” means any of the following:
(i) the occurrence of any Event of Default or Default other than the Specified
Defaults;
(ii) any representation or warranty made by any Loan Party in connection with
this Agreement shall prove to be false in any material respect (but in all
respects if such representation is qualified by “material” or “Material Adverse
Effect”) as of the date when made;
(iii) the failure of any Loan Party to comply with any term, condition or
covenant set forth in this Agreement; or
(iv) the expiration of the “Waiver Period” under and as defined in the First
Lien Limited Waiver (defined below).
“Waiver Period” means the period beginning on the Second Amendment Effective
Date and ending on the Limited Waiver Termination Date.
Section 4.Conditions Precedent. The effectiveness of this Agreement is subject
to the following conditions precedent:


4.1    The Administrative Agent shall have received each of the following:



--------------------------------------------------------------------------------




(a)    Agreement. This Agreement, duly executed and delivered by each Loan Party
and the Required Lenders;
(b)    First Lien Waiver. (i) A copy of the waiver to the First Lien Credit
Agreement entered into by the Loan Parties and the Required Lenders (as defined
in the First Lien Credit Agreement) in the form attached hereto as Exhibit A
(the “First Lien Limited Waiver”) and (ii) evidence satisfactory to the
Administrative Agent that such waiver has been executed and delivered and is in
full force and effect on or prior to the Third Amendment Effective Date;
(c)    Intercreditor Amendment. An amendment to the Intercreditor Agreement in
substantially the form attached hereto as Exhibit B, which shall have been duly
executed and delivered by the parties thereto; and
(d)    Payment of Professionals. The Borrower shall pay all reasonable and
documented accrued and unpaid fees and expenses through the Third Amendment
Effective Date of Capstone Advisory Group, LLC and Latham & Watkins LLP that
have been requested pursuant to an invoice delivered to the Chief Financial
Officer of the Borrower prior to the Third Amendment Effective Date.
Section 5.Representations and Warranties; Reaffirmation of Grant. Each Loan
Party hereby represents and warrants to the Administrative Agent and the Lenders
that, as of the Third Amendment Effective Date immediately after giving effect
to this Agreement, (a) all representations and warranties of the Loan Parties
set forth in the Credit Agreement and in any other Loan Document (provided that
Section 4.5 shall be tested with reference to the Second Amendment Effective
Date instead of December 31, 2010 (and shall exclude any Material Adverse Effect
based on facts disclosed in writing to the Syndication Agent or a representative
previously designated by the Lenders to receive such material (the “Lender
Designee”) prior to the Third Amendment Effective Date) and further provided
that Section 4.6 of the Credit Agreement is excluded), are true and correct in
all material respects (but in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”) on and as of the Third
Amendment Effective Date to the same extent as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (but in all respects if such
representation or warranty is qualified by “material” or “Material Adverse
Effect”) on and as of such earlier date, (b) no Default or Event of Default has
occurred and is continuing, (c) the Credit Agreement (as amended by this
Agreement) and all other Loan Documents are and remain legally valid, binding
obligations of the Loan Parties, enforceable against each such Loan Party in
accordance with their respective terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors' rights generally or by equitable principles relating to
enforceability, (d) each of the Loan Documents to which such Loan Party is a
party pursuant to which



--------------------------------------------------------------------------------




a Lien has been granted in favor of the Administrative Agent and all of the
Collateral described therein do and shall continue to secure the payment of all
Obligations as set forth in such respective Loan Documents, and (e) all
contracts that generated more than 5% of the consolidated total revenue of the
Borrower and its Subsidiaries for the four quarter period ending on September
30, 2012 have been provided to the Syndication Agent. Each Loan Party that is a
party to the Guaranty and Security Agreement or any of the Loan Documents
pursuant to which a Lien has been granted in favor of the Administrative Agent
hereby reaffirms its grant of a security interest in the Collateral to the
Administrative Agent for the ratable benefit of the Secured Parties, as
collateral security for the prompt and complete payment and performance when due
of the Obligations.


Section 6.Release; Covenants; Acknowledgement


6.1    Each Loan Party hereby absolutely and unconditionally releases and
forever discharges the Administrative Agent, the Syndication Agent, each Lender
and each of their respective Related Persons (each a “Released Party”), from any
and all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which any Loan Party has had, now has or has made
claim to have against any such person for or by reason of any act, omission,
matter, cause or thing whatsoever in connection with the Credit Agreement
arising from the beginning of time to and including the Third Amendment
Effective Date, whether such claims, demands and causes of action are matured or
unmatured or known or unknown. It is the intention of each Loan Party in
providing this release that the same shall be effective as a bar to each and
every claim, demand and cause of action specified in the immediately preceding
sentence. Each Loan Party acknowledges that it may hereafter discover facts
different from or in addition to those now known or believed to be true with
respect to such claims, demands, or causes of action and agree that this
instrument shall be and remain effective in all respects notwithstanding any
such differences or additional facts. Each Loan Party understands, acknowledges
and agrees that the release set forth above may be pleaded as a full and
complete defense and may be used as a basis for an injunction against any
action, suit or other proceeding which may be instituted, prosecuted or
attempted in breach of the provisions of such release.


6.2    Each Loan Party, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Released Party above that it will
not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Released Party on the basis of any claim released, remised and discharged by any
Loan Party pursuant to the above release. If any Loan Party or any of their
successors, assigns or other legal representatives violates the foregoing
covenant, each Loan Party, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Released Party may sustain as a result of such violation, all reasonable
attorneys' fees and costs incurred by such Released Party as a result of such
violation.



--------------------------------------------------------------------------------




6.3    Each Loan Party represents and warrants that, to its knowledge, there are
no liabilities, claims, suits, debts, liens, losses, causes of action, demands,
rights, damages or costs, or expenses of any kind, character or nature
whatsoever, known or unknown, fixed or contingent, which any Loan Party may have
or claim to have against any Released Party arising with respect to the
Obligations, the Credit Agreement, this Agreement or any other Loan Document.
6.4    Each Released Party agrees that nothing set forth in this Section 6 is
intended to, nor shall anything set forth in this Section 6 be construed to,
terminate any contractual obligations of the Released Parties to the Loan
Parties under the Credit Agreement or the other Loan Documents, which shall
remain in full force and effect.
6.5    Members of management and any financial advisor of any Loan Party will be
reasonably available to the Lenders and their advisors on reasonable advance
notice and subject to customary confidentiality arrangements to discuss the
operations, prospects, and financial status of the Loan Parties in a manner
reasonably satisfactory to the Lenders and the Lender Designee. The Borrower
shall (a) conduct onsite in-person weekly meetings with the Lender Designee and
representatives separately designated by the First Lien Lenders (collectively
with the Lender Designee, the “Lender Designees”) and provide such Lender
Designees with daily access to the Chief Executive Officer and Chief Financial
Officer of the Borrower on reasonable notice and (b) provide the Syndication
Agent with reasonably detailed weekly updates regarding the Borrower's progress
on strategic alternatives and restructuring initiatives. Any failure to comply
with any provision of this Section 6.5 shall constitute an immediate Limited
Waiver Termination Event.
Section 7.Survival. All representations and warranties made in this Agreement or
any other Loan Document shall survive the execution and delivery of this
Agreement, and no investigation by the Administrative Agent, Syndication Agent,
or the Lenders shall affect the representations and warranties or the right of
the Administrative Agent, Syndication Agent, and the Lenders to rely upon them.
  
Section 8.Reference to Agreement. The Credit Agreement is hereby amended so that
any reference in the Loan Documents to the Credit Agreement, whether direct or
indirect, shall mean a reference to the Credit Agreement as amended hereby. This
Agreement shall constitute a Loan Document under the Credit Agreement.


Section 9.Costs and Expenses of the Administrative Agent and Syndication Agent.
The Borrower shall pay on demand all reasonable out-of-pocket and documented
costs and expenses of the Administrative Agent and Syndication Agent (including
the reasonable fees, costs and expenses of counsel to the Administrative Agent
and Syndication Agent) incurred in connection with the preparation, execution
and delivery of this Agreement. The Borrower shall continue to pay the fees and
expenses of Capstone Advisory Group, LLC in accordance with the Engagement
Letter, dated as of November 15, 2012, between Capstone Advisory Group, LLC and
Latham & Watkins LLP, as amended.



--------------------------------------------------------------------------------






Section 10.Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE STATE
OF NEW YORK.


Section 11.Execution. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier (or electronic
mail (in PDF format)) shall be effective as delivery of a manually executed
counterpart of this Agreement.


Section 12.Limited Effect. This Agreement relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights,
claims or remedies any Lender may have under the Credit Agreement or under any
other Loan Document (except as expressly set forth herein) or under applicable
law, and shall not be considered to create a course of dealing or to otherwise
obligate in any respect any Lender to execute similar or other amendments or
grant any waivers under the same or similar or other circumstances in the
future.


Section 13.Ratification by Guarantors; Other Matters.


13.1    Ratification by Guarantors. Each of the Guarantors acknowledges that its
consent to this Agreement is not required, but each of the undersigned
nevertheless does hereby agree and consent to this Agreement and to the
documents and agreements referred to herein. Each of the Guarantors agrees and
acknowledges that (i) notwithstanding the effectiveness of this Agreement, such
Guarantor's guaranty under the Guaranty and Security Agreement shall remain in
full force and effect without modification thereto and (ii) nothing herein shall
in any way limit any of the terms or provisions of such Guarantor's guaranty or
any other Loan Document executed by such Guarantor (as the same may be amended
from time to time), all of which are hereby ratified, confirmed and affirmed in
all respects. Each of the Guarantors hereby agrees and acknowledges that no
other agreement, instrument, consent or document shall be required to give
effect to this section. Each of the Guarantors hereby further acknowledges that
the Borrower, the Administrative Agent and any Lender may from time to time
enter into any further amendments, modifications, terminations and/or waivers of
any provisions of the Loan Documents without notice to or consent from such
Guarantor and without affecting the validity or enforceability of such
Guarantor's guaranty or giving rise to any reduction, limitation, impairment,
discharge or termination of such Guarantor's guaranty.


13.2    Other Matters. The Borrower shall (a) deliver (i) a draft proposed
budget for the 2013 calendar year in form, scope and substance acceptable to the
Required Lenders in their reasonable discretion, which shall include a monthly



--------------------------------------------------------------------------------




income statement, balance sheet and cash flow statement, in each case
incorporating revised major contracts terms, revised sales compensation,
restructuring costs, and other cost savings and (ii) forecasted quarterly income
statements, balance sheet and cash flow statements through the term of the
Facilities, in form, scope and substance acceptable to the Required Lenders in
their reasonable discretion, in each case, no later than January 4, 2013,
including a detailed set of assumptions on which such initial budget and
forecast are based, (b) not modify or amend any of its material agreements in a
manner materially adverse to the Borrower, taken as a whole with respect to each
such agreement, and (c) provide a weekly analysis of upfront sales on an
account-level basis to the Lender Designees for their eyes only, provided that
the Lender Designees may prepare and deliver to the Lenders and First Lien
Lenders a high level summary thereof provided that such summary shall have been
previously reviewed by, and shall be in form and substance reasonably acceptable
to, the Borrower. Any failure to comply with the foregoing provisions of this
Section 11.2 shall constitute an immediate Limited Waiver Termination Event. The
Borrower shall periodically update and consult with the Syndication Agent and
the Lender Designee regarding the status of the Borrower's engagement of a
Required Professional (pursuant to and as defined in the First Lien Limited
Waiver).
Section 14.    Sponsor Agreement. Each Sponsor agrees, on behalf of itself and
the other Affiliated Lenders directly or indirectly controlled by such Sponsor,
that for the period beginning on the Third Amendment Effective Date and ending
on the 100th day following the Limited Waiver Termination Date, it shall not
acquire any interest (including any participation interest) in any loan made
pursuant to Section 7.16(B) of the Credit Agreement, without (i) first notifying
the Syndication Agent in writing ten (10) Business Days prior to making any
offer to acquire such interest, and (ii) allowing the Lenders to acquire such
interest instead, on terms substantially similar in all material respects to
such proposal; provided that, if the Lenders have made such a bona fide and
binding matching offer, the Sponsors and the other Affiliated Lenders directly
or indirectly controlled by any Sponsor shall not acquire any such interest.


Section 15.     Amendment to Intercreditor Agreement. The Lenders hereby
authorize and direct the Administrative Agent to enter into an amendment to the
Intercreditor Agreement in substantially the form attached hereto as Exhibit B.


[signature pages follow]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
DIAL GLOBAL, INC. (f/k/a WESTWOOD ONE, INC.),
as Borrower
 


By:    /S/ SPENCER BROWN                    
Name: Spencer Brown
Title: Chief Executive Officer


WESTWOOD ONE PROPERTIES, INC.,
WESTWOOD ONE STATIONS - NYC, INC.,
WESTWOOD ONE RADIO, INC.,
WESTWOOD ONE RADIO NETWORKS, INC.,
WESTWOOD NATIONAL RADIO CORPORATION,
VERGE MEDIA COMPANIES, LLC,
VERGE MEDIA GROUP HOLDINGS, INC,.
VERGE MEDIA INTERMEDIATE HOLDINGS, INC.,
VERGE MEDIA, INC.,
VERGE MEDIA SOLUTIONS, LLC,
EXCELSIOR RADIO NETWORKS, LLC,
EXBT, LLC,
DIAL COMMUNICATIONS GLOBAL MEDIA, LLC,
EXCELSIOR NETWORK GROUP, LLC,
RDG EXCELSIOR HOLDINGS, LLC,
EXCELSIORTM, INC.,
EXCELSIOR MEDIA NETWORKS, LLC,
JPN, LLC,
EXCELSIOR RADIO NETWORK VENTURES, LLC,
EXCELSIOR RADIO HOLDINGS, LLC,
EXCELSIOR MEDIAAMERICA, INC.,
DG RADIO NETWORKS, LLC,
AMERICAN COMEDY NETWORK, LLC, and
GORADIO, LLC,
as Guarantors


By:    /S/ SPENCER BROWN                    
    Name: Spencer Brown     
Title: Chief Executive Officer



--------------------------------------------------------------------------------








MIHI LLC, as a Lender






By:    /S/ STEVE MEHOS        
Name: Steve Mehos
Title:    Authorized Signatory






By:    /S/ MORGAN EDWARDS     
Name: Morgan Edwards
Title:    Authorized Signatory











--------------------------------------------------------------------------------




BLACKROCK KELSO CAPITAL CORPORATION, as a Lender




By:    BlackRock Kelso Capital Advisors LLC
its Investment Advisor




By:/S/ MICHAEL LAZAR
Name:    Michael Lazar
Title:    Chief Operating Officer







--------------------------------------------------------------------------------




GRACE BAY HOLDINGS II, LLC, as a Lender




By:    /S/RICHARD SIEGEL     
Name: Richard Siegel
Title: Authorized Signatory





--------------------------------------------------------------------------------




EXHIBIT B
Second Amendment to Intercreditor Agreement
Intentionally omitted





